DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of group I (claims 16-25) and species (iii) of species group A in the reply filed on 18 January 2022 is acknowledged.  The traversal is on the ground(s) that (i) groups I-VI share a common special technical feature of the use of only 2 or 3 tobacco smoke exposure biomarkers, those being cotinine and NNAL, or cotinine and CEMA, or cotinine and NNAL and CEMA to distinguish current smokers of conventional cigarettes from those who have switched to a smoke-free alternative in which tobacco is heated rather than combusted or from those who have abstained from smoking and (ii) generic claims 16 and 30 include sufficiently few species that a search and examination burden of all the species at one time would not impose a serious search burden.   This is not found persuasive. 
Caffrey in view of Minet teaches the device of claim 16 as detailed in the 35 USC § 103 rejection regarding claim 16 below. Thus, the technical feature does not make a contribution over the prior art and is not a special technical feature.
Applicant argues that generic claims 16 and 30 include sufficiently few species that a search and examination burden of all the species at one time would not impose a serious search burden. This is not considered persuasive because devices detecting the different combinations of biomarkers are structurally different and thus a search for one of the species would not necessarily encompass a search for the others, constituting a search burden. For instance, a search for a device detecting cotinine and total NNAL does not necessarily encompass a search 
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-30 are pending. Claims 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Species (i) and (ii) are withdrawn from claims 16-25. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 January 2018. Claims 16-25 are examined on the merits.
Information Disclosure Statement
The information disclosure statement filed 2 June 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, copies of foreign patent documents EP 1866644, EP 2047261, EP 888552, and RU 2593787 have not been provided. It has been placed in the application file, but the information referred to therein has not been considered. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, features introduced by the above phrase will be interpreted as merely exemplary of the remainder of the claim, and therefore not required.
Claim 18 recites the limitation "the portable lateral flow immunoassay device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claims 19 and 22, the phrase "suitably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, features introduced by the above phrase will be interpreted as merely exemplary of the remainder of the claim, and therefore not required.
Claim 20 recites the limitation "the metabolites" in lines 3 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 20 and 21 recite the limitation “the detection zone” in lines 6 and 8 respectively.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 recites the portable lateral flow assay comprises (iii) at least one detection zone. In the cases where there is more than one detection zone, it is unclear which detection zone is referenced.
Regarding claim 22, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, features introduced by the above phrase will be interpreted as merely exemplary of the remainder of the claim, and therefore not required.
23 recites the limitation "the threshold" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation “the device is adapted to detect” in lines 1-2. It is unclear what the structure of the claimed invention is because it is unclear how the device is adapted.
Claim 25 recites the limitation "the threshold of detection" in lines 3, 7, 9 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 25, it is unclear whether the limitations of (i)-(iii) are meant to be alternative or concurrent limitations. Regarding (ii), it is additionally unclear whether no visible indication of (iii) cotinine and total NNAL and CEMA indicates a subject exposed to heated tobacco, whether visible indication of (iii) cotinine and total NNAL and CEMA indicates a subject exposed to heated tobacco, or whether both no visible indication of (iii) cotinine and total NNAL and CEMA and visible indication of (iii) cotinine and total NNAL and CEMA indicates a subject exposed to heated tobacco. In the last case, it is unclear how no visible indication of (iii) cotinine and total NNAL and CEMA and visible indication of (iii) cotinine and total NNAL and CEMA can occur simultaneously and both be indicative of a subject exposed to heated tobacco.
Clarification is required.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 further specifies values for a threshold. However, the device of claim 16 does not comprise or recite a threshold. Thus, claim 23 does not recite any further limitations to the device of claim 16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caffrey (US 2013/0316926 A1) in view of Minet et al. (Biomarkers, 2011; hereinafter Minet).

Caffrey teaches detection of HPMA, a metabolite of acrolein, (para [0007], [0043]- [0044]) but fails to teach detection of CEMA in addition to cotinine and NNAL.
Minet teaches levels of CEMA, a metabolite of acrylonitrile, are correlated with HPMA levels (p. 93, Correlation of urinary CEMA with other biomarkers of smoke exposure; p. 95, col. 2, par. 3). Minet teaches that CEMA is sufficiently sensitive and specific to detect differences between smokers and non-smokers (abstract; p. 95, col. 2, par. 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Caffrey the additional detection of CEMA as in Minet in place of HPMA. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent biomarker and since the same expected determination of smoking status would be obtained. The use of 
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Caffrey teaches detection of HPMA as a tobacco smoke exposure biomarker and Minet teaches CEMA levels are correlated to HPMA levels and capable of distinguishing smokers and non-smokers.
It is noted that although Caffrey in view of Minet does not specifically teach that the device is capable of distinguishing current smokers of conventional cigarettes from those who have switched to a smoke-free alternative in which tobacco is heated rather than combusted, this limitation is considered a functional limitation that does not provide any structural limitations to the claimed invention. The prior art needs only to be capable of performing any recited functional limitations and does not need to teach the functional limitation itself to read on the claims. Caffrey in view of Minet teaches the same device comprising a plurality of different specific binding molecules deposited onto a solid phase to detect the presence of tobacco smoke exposure biomarkers cotinine and total NNAL and CEMA as required by the claim that would be capable of distinguishing current smokers of conventional cigarettes from those who have switched to a smoke-free alternative in which tobacco is heated rather than combusted and is therefore considered capable of performing the recited functional limitation.
Regarding claim 23, although Caffrey in view of Minet does not specifically teach thresholds (i) greater than or equal to 200 ng/ml for 24 hour urinary cotinine or greater than or equal to about 10 pg/ml for total NNAL in 24 hour urine or greater than or equal to about 5 ng/ml for 24 hour urinary CEMA; or (ii) greater than or equal to 200 ng/ml for 24 hour urinary cotinine and greater than or equal to about 10 pg/ml for total NNAL in 24 hour urine and greater .

Claims 17-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caffrey (US 2013/0316926 A1) in view of Minet et al. (Biomarkers, 2011; hereinafter Minet) as applied to claim 16 above, and further in view of Brown et al. (US 2005/0043515 A1; hereinafter Brown) and Lambotte et al. (US 2005/0130120 A1; hereinafter Lambotte).
Caffrey in view of Minet teaches the device according to claim 16, but fails to teach the device is a portable lateral flow immunoassay device configured to perform a competitive immunoassay. Caffrey teaches a labeled specific binding agent capable of binding cotinine that can be deposited onto a solid phase (analyte-binding ligand that specifically binds to cotinine, para [0007], [0013]; antibodies can be conjugated to a solid support suitable for a diagnostic assay, para [0103]).
Caffrey in view of Minet fails to teach a portable lateral flow assay comprising (i) a sample pad; (ii) a conjugate pad; and (iii) at least one detection zone. 

Caffrey in view of Minet fails to teach (a) the conjugate pad comprising or consisting of (iii) labeled cotinine or an analogue thereof and labeled total NNAL or an analogue thereof and labeled CEMA or an analogue thereof deposited on the conjugate pad and (b) the detection zone comprising or consisting of immobilized specific binding agents capable of binding (iii) labeled cotinine or an analogue thereof and labeled total NNAL or an analogue thereof and labeled CEMA or an analogue thereof.
Caffrey in view of Minet fails to teach the labeled specific binding molecules labeled with colored particles.
Brown teaches an immunoassay for the detection and quantification of tobacco-specific nitrosamines (para [0011]-[0022]) such as NNAL (para [0035]) using antibodies having specificity and affinity for one or more tobacco specific nitrosamines (para [0030]) as a faster and more inexpensive alternative to existing methods (para [0005]-[0006], [0010]). Brown et al. additionally teach a general method of making these antibodies (para [0044]-[0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the antibodies having specificity for NNAL of the immunoassay of Brown et al. in the device of Caffrey in view of Minet for the detection of NNAL because Caffrey in view of Minet is generic with respect to detection methods for measuring NNAL that can be incorporated into the device and one would be motivated to use the appropriate detection method for fast and inexpensive detection of NNAL. One having ordinary 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a specific binding agent having specificity for CEMA produced by utilizing the method of making antibodies of Brown et al. in the device of Caffrey in view of Minet for the detection of CEMA because Caffrey in view of Minet is generic with respect to detection methods for measuring CEMA that can be incorporated into the device and one would be motivated to use the appropriate detection method for fast and inexpensive detection of the tobacco biomarker. One having ordinary skill in the art would have reasonable expectation of success in combining these prior art references because they are drawn to methods of detecting tobacco biomarkers.
Lambotte teaches a portable lateral flow immunoassay device, such as a dipstick (para [0007], [0095]). The device can be configured to perform a competitive assay (para [0072]). 
Lambotte teaches the portable lateral flow immunoassay device comprises: (i) a sample pad (sample receiving zone, para [0008], [0016], [0019], [0059], [0061], [0063]); (ii) a conjugate pad (label zone, para [0008], [0014], [0016], [0019], [0059], [0061], [0069], [0071]); and (iii) at least one detection zone (one or more test zones, para [0008], [0015]-[0016], [0059], [0061], [0074]).
Lambotte teaches the conjugate pad comprises or consists of labeled specific binding agents deposited on the conjugate pad (labeled reagents, para [0040], [0008], [0014], [0061]). The labeled specific binding agents are each capable of individually binding a unique analyte and capable of forming labeled specific binding agent conjugates (para [0008], [0014], [0040]). The labeled specific binding agents can be various molecules, including antibodies (para [0032]-
Lambotte also teaches the conjugate pad comprises or consists of labeled analytes or analyte-analogs (specific binding pairs can include members that are analogs of the original specific binding member, for example an analyte-analog, para [0033]) deposited on the conjugate pad (the conjugate or particulate moieties are coupled to a ligand which is competitive with analyte, para [0072]). Lambotte teaches the detection zone comprises or consists of immobilized specific binding agents each capable of binding the labeled analytes or analyte-analogs (Both the analyte from the sample and the competitor bound to the detectible moieties progress with the flow of the fluid sample to the test region. Both analyte and its competitor then react with the analyte-specific restraint reagent positioned in a test zone. The unlabeled analyte thus is able to reduce the quantity of competitor-conjugated detectible moieties which are retained in the test zone. This reduction in retention of the detectible moieties becomes a measure of the analyte in the sample, para [0072], [0033]).
Lambotte teaches the labeled specific binding molecules can be labeled with colored particles (para [0014], [0041]).
Lambotte teaches the device can be used to simultaneously detect two or more different analytes in a sample and assay a panel of analytes (para [0009]). Lambotte state analytes include, but are not limited to, toxins, organic compounds, proteins, peptides, microorganisms, bacteria, viruses, amino acids, nucleic acids, carbohydrates, hormones, steroids, vitamins, drugs (including those administered for therapeutic purposes as well as those administered for illicit purposes), pollutants, pesticides, and metabolites of or antibodies to any of the above substances. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect the biomarker panel of the device of Caffrey in view of Minet using the lateral flow immunoassay device of Lambotte by using the specific binding agents for cotinine as suggested by Caffrey and total NNAL and CEMA as suggested by Brown because Caffrey in view of Minet and Brown is generic with respect to the specific format of the device and one would be motivated to use the appropriate device format in order to provide a rapid diagnostic test capable of determining the presence and/or amount of multiple analytes of Caffrey in view of Minet in a fluid sample, permitting a more complete diagnosis or analysis of said sample using a single device that, for example, provides ease of use and lowers manufacturing costs (Lambotte, para [0007], [0005], [0003]).  
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Caffrey in view of Minet is drawn to a device to detect a biomarker panel but is generic with respect to specific structure of the device and Lambotte is drawn to a lateral flow immunoassay device that can be used to detect a panel of analytes. Additionally, Caffrey teaches use of a specific binding agent for cotinine that can be incorporated into a solid phase assay and Brown suggests specific binding agents for tobacco biomarkers that can be incorporated into immunoassays.
Regarding claim 25, Caffrey in view of Minet, Brown, and Lambotte teaches the device of claim 21. Caffrey in view of Minet, Brown, and Lambotte teaches unlabeled analyte reduces the quantity of competitor-conjugated detectible moieties which are retained in the test zone 
Caffrey in view of Minet, Brown, and Lambotte fails to specifically teach (i) visible indication of (iii) cotinine and total NNAL and CEMA on a test line of the device indicates that a threshold of detection has not been crossed and is indicative of a non-smoking subject; (ii) no visible indication of (iii) cotinine and total NNAL and CEMA on a test line of the device indicates that a threshold of detection has been crossed and visible indication of (iii) cotinine and total NNAL and CEMA on a test line of the device indicates that a threshold of detection has not been crossed and is indicative of a subject exposed to heated tobacco; (iii) no visible indication of (iii) cotinine and total NNAL and CEMA on a test line of the device indicates that a threshold of detection has been crossed and is indicative of a subject exposed to combusted tobacco.
However, this limitation is considered a functional limitation that does not provide any structural limitations to the claimed invention. The prior art needs only to be capable of performing any recited functional limitations and does not need to teach the functional limitation itself to read on the claims. Caffrey in view of Minet, Brown, and Lambotte teaches the same device as required by claim 21 that would be capable of providing visible indication of the compounds and is therefore considered capable of performing the recited functional limitation.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caffrey (US 2013/0316926 A1) in view of Minet et al. (Biomarkers, 2011; hereinafter Minet) as applied to claim 16 above, and further in view of Kim (International Journal of Environmental Research and Public Health, 2016).

Kim pertains to detecting urinary cotinine in the context of distinguishing smokers from non-smokers (p. 1-2, Abstract, Introduction). Kim recites various urinary cotinine cutoff values, ranging between 31.5 and 550 ng/mL (p. 10, Urinary Cotinine). Although Kim does not specifically indicate the amount of urinary cotinine detected, one of ordinary skill in the art would recognize urinary cotinine amounts encompassing any selected cutoff values would be detected. Kim discloses the sensitivity and specificity may vary with race, population characteristics, the tobacco products smoked and patterns of use, passive smoke exposure and the absorption path, suggesting that the optimal cutoff for the classification can also vary with population characteristics or regions and over time (p. 11, 4.2. Drop in Cutoff Values over the Last 20 Years). Kim suggests providing country-specific cutoff values or multiple cutoff values of biomarkers for different exposure categories in large population groups (i.e., active smokers vs. passive smokers, passive smokers vs. nonsmokers) in a country as a desirable approach (p. 12, Conclusions). Kim discloses selecting cutoff values using a receiver operating characteristics (ROC) curve, an approach to simultaneously optimize sensitivity and specificity and provide the highest percentage of correctly classified smoking status (p. 3, Results).
Although the prior art references do not specifically teach the device adapted to detect 24 hour urinary cotinine in an amount between about 200-800 ng/ml, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641